ORDER

PER CURIAM.
Burdette Williams (Movant) appeals the judgment of the Circuit Court of St. Louis County denying his Rule 24.035 motion for post-conviction relief without an evidentia-ry hearing. Movant contends that he pleaded facts, not refuted by the record, establishing that his counsel provided ineffective assistance of counsel by misinforming Movant that the trial court would impose a more lenient sentence.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decisioh.
We affirm the judgment pursuant, to Rule 84.16(b).